ee

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

2006/0766 09 JU: 2006
DECRET N° pm pu © Jui
portant incorporation au domaine privé de
l'Etat et classement en Unité Forestière
d'Aménagement (UFA) d’une portion de
forêt de 54 807 ha dénommée UFA 11.002.

Vu la constitution ;
Vu la loin° 94/01 du 20 janvier 1994 portant régime des forêts, de ia faune et de la

GG pêche;
Vu l'ordonnance n° 74/01 du 6 juillet 1974 fixant le régime foncier et ses modificatifs
subséquents ;

Vu l'ordonnance n° 74/02 du 6 juillet 1976 fixant le régime Domanial, modifiée et
complétée par l'ordonnance n° 77/2 du 16 juin 1977 ;

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ; a
Vu le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'État et ses modificatifs subséquents ;

Vu le décret n° 92/089 du 4 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 4 août 19985 :

Vu ie décret n° 95/531/PM du 23 août 1995 fixant les modalités d'application de la loi
n° 94/01 du 20 janvier 1994 ;

Vu le décret n° 2004/320 du 8 décembre 2004 portant organisation du Gouvernement ;
Vu le décret n° 2004/321 du 8 décembre 2004 portant nomination d'un Premier Ministre,

D DECRETE];
ke

ARTICLE 1°.- Est, à compter de la date de signature, du présent üécret, incorporée au
domaine privé de l'Etat au titre de forêt de production et classée en Unité Forestière
d'Aménagement (UFA) dénommée UFA 11 002, lportion de forêt d'une superficie de
54 807 (cinquante quatre mille huit cent sept} ha, située dans l'arrondissement de Upper
Banyang, département de la Manyu, province du Sud-Ouest, et délimitée ainsi qu'il suit :

BLOC À

Le point A, dit de base se trouve à la traversée de la piste Ebeagwa | - Takwai sur
la rivière Mak au lieu de coordonnées (583 491 ; 616 158).

AU SUD :

+ _ Du point Aî, suivre la rivière Mak en amont sur 3,8 km pour atteindre le point B1
(586 556 ; 616 511), situé à sa confluence avec un cours d'eau non dénommé ;
ÿ

2
Du point B1, suivre ce cours d'eau en amont sur 2,0 km pour atteindre le point C1
(688 201: 615 778).
Du point C1, suivre la droite de gisement 122 degrés sur 2.4 km pour atteindre le
point D1 (590 204; 614 539), situé sur un affluent non dénommé de la rivière
Bagwor ;
Du point D1, suivre la draite de gisement 140 degrés sur 2,2 km pour atteindre le
point Et (591 601; 612 886), situé à la confluence de deux cours d'eau non
dénommés ;

Du point EÂ, suivre ce cours d'eau en aval sur 1,8 km pour atteindre le point F1
(590 797 ; 611 647), situé à sa confluence avec la rivière Bagwor ;

here dE ière Bagwor en amont puis, son affluent gauche immédiat
: eBôint GY (597 551 ; 615 160), situé à 9,1 km;

dénommé ;

Du point H1, suivre la droite de gisement 289 degrés sur 2,0 km pour atteindre le
point 1 (595 907 ; 619 034),

Du point 11, suivre la droite de gisement 38 degrés sur 5,1 km pour ateindre le
point J1 (599 075 ; 623 038), situé sur un cours d’eau non dénommé.

Du point J1, suivre la droite de gisement 264 degrés sur 3,0 km pour atteindre le
point K1 (596 041 ; 622 701), situé sur un cours d'eau non dénommé ;

Du point K1, suivre la droite de gisement 288 degrés sur 3,8 km pour atteindre le
point Li (592 473; 623 860), situé à la confluence de deux cours d'eau non
dénommés ;

Du point LA, suivre la droite de gisement 58 degrés sur 4,9 km pour atteindre le

point M1 (596 659 ; 626 339), situé äl la confluence de deux cours d'eau non
dénommés ; É

Du point M1, suivre la droite de gisement 324 degrés sur 5,4 km pour atteindre le
point N1 (593 476; 630 659), situé à la confluence de deux cours d'eau non
dénommés ;

Du point N1, suivre la droite de gisement 213 degrés sur 1,7 km pour atteindre le
point O1 (592 540, 629 197), situé à la confluence de deux affluents non
dénommés de Mak ;

Du point Of, suivre la rivière Mak en aval sur 1,0 km pour atteindre le point P1
(591 929 ; 628 687), situé à sa confluence avec un cours d'eau non dénommé ;

Du point Pi, suivre ce cours d'eau en amont sur 1,1 km pour atteindre le point Q1
(591 101 ; 629 298), situé à sa confluence avec un affluent non dénommé ;

Du point Qi, suivre la droite de gisement 13 degrés sur 3,1 km pour atteindre le
point R1 (591 828 ; 632 335), situé sur un affluent non dénommé de la rivière Mak ;
ar

AU NORD :
< Du point R1, suivre cet affluent en amont sur 2,5 km pour atteindre le point S1
(589 368 ; 632 869);

+ Du point S1, suivre la droite de gisement 257 degrés sur 1,9 km pour atteindre le
point T1 (587 513 : 632 430), situé sur un affluent non dénommé de la rivière Mak ;

° Du point T1, suivre cet affluent en aval sur 2,4 km pour atteindre le point U1
(588 725 ; 630 462), situé à sa confluence avec Un cours d'au non dénommé ;

«Du point 1, suivre ce cours d'eau en amont sur 1,3 km pour atteindre le paint U”1
(587 495 : 630 719);

+ Du point U”1, suivre la droite de gisement 296 degrés sur 2,1 km pour atteindre le
point V1 (585 625 ; 631 639), situé à la source d'un cours d'eau non dénommé:

+ Du point V1, suivre ce cours d'eau en aval sur 3,6 km pour atteindre le point W1
(583 607 ; 629 418), situé à sa confluence avec un affluent non dénommé ;

+ _ Du point Wi, suivre cet affluent en amont sur 1,3 km pour atteindre le point X1 (582
414 ; 629 667), situé à sa confluence avec un cours d'eau non dénommé ;

joint X1, suivre la droite de gisement 294 degrés sur 2,7 km pour atteindre le

=dËnommés ; A

u point Z1, suivre la droite de gisement 273 degrés sur 2,4 km pour atteindre le
oint A14 (575 904 ; 631 158), situé à la confluence de deux cours d'eau non

Du point A11, suivre la droite de gisement 250 degrés sur 3,8 km pour atteindre le
point B11 (572 326 ; 629 882), situé à sa confluence de la rivière Bokwa avéc un
affluent non dénommé : Î

+ _ Du point B11, suivre cet affluent en amont sur 1,8 Km pour atteindre le point C11
{571 197 ; 628 576), situé à la confluence de deux cours d'eau non dénommés ;

+ Du point C11, suivre la droite de gisement 269 degrés sur 1,4 km pour atteindre le
point D11 (569 753 ; 628 549), situé à la confluence de deux cours d'eau non
dénommés ;

+ Du point Di1, suivre la droite de gisement 313 degrés sur 1,7 km pour atteindre le
point E11 (568 516; 629 684), situé à la confluence de deux cours d’eau non
dénommés ;

+ _ Du point E11, suivre la droite de gisement 268 degrés sur 4,8 km pour atteindre le
point E’11 (563 679 ; 629 481), situé à la confluence de deux cours d'eau non
dénommés ;

Du point E11, suivre la droite de gisement 270 degrés sur 2,7 km pour atteindre le
point F11 (560 942 ; 629 498), situé sur la rivière Manyu :

Du point F11, suivre la droite de gisement 273 degrés sur 3,6 km pour atteindre le
point G11 (557 389 ; 629 676), situé sur un cours d'eau non dénommé ;
4

+ Du point G11, suivre ce cours d'eau en aval jusqu'à sa confluence avec un affluent
non dénommé de la rivière Manyu. Puis, suivre en amont cet affluent pour atteindre
le point H11 (553 549 ; 627 780), situé à 8,9 km;

A L'OUEST :

î °_ Du point H11, suivre la droite de gisement 154 degrés sur 4,8 km pour atteindre le
point H"11 (555 634 ; 623 485), situé sur un cours d'eau non dénommé ;

*_ Du point H°11, suivre la droite de gisement 147 degrés sur 1,5 km pour atteindre le
point 111 (556 466 ; 622 187), situé sur un cours d’eau non dénommé ;

AU SUD :

+ _ Du point 11, suivre en aval ce cours d'eau sur 2,7 km pour atteindre le point J11

(558 829 ; 621 526), situé à sa confluence avec un affluent non dénommé avec la
Ç rivière Manyu ;

| + Du point J11, suivre la droite de gisement 100 degrés sur 2,4 km pour atteindre le
point K11 (561 233; 621 117), situé sur un affluent non dénommé de la rivière
Manyu ;
Süj point K11, suivre la droite de gisement 99 degrés sur 1,8 km pour atteindre le
nt L11 (562 980 ; 620 842), situé à la confluence des rivières Manyu et-Mbu ;

point 211, suivre la rivière Manyu en amont sur 9,2 km pour atteindre le point
11 (569 910 : 616 938), situé à sa confluence avec la rivière Mf;

u point M11, suivre la rivière Manyu en amont sur 6,4 km pour atteindre le point
11 (572399; 620 854), situé à sa confluence avec un cours d'eau non
dénommé ;

Du point N11, suivre cet affluent en amont sur 1,9 km pour atteindre le point 011
(574 127 : 620 459), situé à sa confluence avec un cours d'eau non dénommé :

Du point O11, suivre la droite de gisement 169 degrés sur 2,2 km pour atteindre le
point P11 (574 540 : 618 336), situé sur la rivière Bagwor ;

+ Du point P11, suivre la rivière Bagwor en amont sur 2,5 km pour atteindre le point
Q11 (576796, 617 888), situé à sa confluence avec un cours d'eau non
dénommé ;

+ _ Du point Q11, suivre ce cours d'eau en amont sur 1,2 km pour atteindre le point
R11 (577 855 ;: 618 150) situé à sa confluence avec un affluent non dénommé :

+ Du point R11, suivre cet affluent en amont sur 0,7 km pour atteindre le point S11
(577 855 ;, 618 768);

. Du point S11, suivre la droite de gisement 59 degrés sur 3,3 km pour atteindre le
point T11 (580 662 ; 620 453), situé à la confluence de deux cours d'eau non
dénommés ;

° Du point T11, suivre la droite de gisement 45 degrés sur 3,3 km pour atteindre le
point U11 (582 967 ; 622 762), situé sur la rivière Manyu :
|

5

Du point U11, suivre là rivière Manyu en amont sur 2,6 Km pour atteindre le point
V14 (585 109 ; 623 848), situé à sa confluence avec un affluent non dénommé ;

Du point V11, suivre en amont cet affluent sur 4,7 Km pour atteindre le point W11
(589 121 ; 622 709), situé à sa confluence avec un cours d'eau non dénommé ;

Du point W11, suivre ce cours d'eau en amont sur 3,5 km pour atteindre le point
X11 (591 933 ; 621 486), situé à sa confluence avec un affluent non dénommé ;

Du point X14, suivre la droite de gisement 257 degrés sur 12,5 km pour atteindre le
point Y11 (579 751; 618 608), situé à la confluence de deux cours d'eau non
dénommés ;

Du point Y11, suivre la droite de gisement 118 degrés sur 2,8 km pour atteindre le
point Z11 (582 204 : 617 280), situé sur un affluent non dénommé de la rivière
Mak ;

Du point Z11, suivre cet affluent en aval sur 1,8 km pour retrouver le point A11, dit
de base ;

Le bloc À ainsi circonscrit couvre une superficie de 48 860 ha (quarante huit mille

huit cent soixante hectares).

BLOCB
Le point de repère Af, se trouve à la traversée de la piste Ebéagwa | — Takwaï sur

la rivière Mak au lieu de coordonnées (583 491 ; 616 158).

Du point Af, suivre la rivière Mak en aval sur 0,3 km pour aboutir le point de base

A2 (583 367 ; 615 888), de ce bloc.

AU NORD :

Du paint A2, suivre la rivière Mak en aval sur 3,3 km pour atteindre le point B2
(581 202 ; 614 599), situé à sa confluence avec la rivière Bagwor ;

Du point B2, suivre la droite de gisement 288 degrés sur 3,4 km pour atteindre le
point C2 (578 001 ; 615 659), situé sur un cours d’eau non dénommé ;

Du point C2, suivre la droite de gisement 274 degrés sur 2,8 km pour atteindre le
point D2 (575 193 ; 615 845), situé sur la rivière Mfu ;

A L'EST ET AU SUP :

Du point D2, suivre la rivière Mfu en amont sur 18,8 km pour atteindre le point E2
(583 760 ; 609 354), situé à sa confluence avec un cours d'eau non dénommé :

Du point E2, suivre la droite de gisement 89,5 degrés sur 4,9 km pour atteindre le
point F2 (588 670 ; 609 315), situé sur un affluent non dénommé de la rivière Mfu :

PRÉSIDENCE à:  ‘IBLIQUE
V

006447 14.032006

HE REPUBLIC

A L'EST :

Du point F2, suivre la droite de gisement 341 degrés sur 4,0 km pour atteindre le
point G2 (588 328 : 610 330), situé à la confluence de deux cours d'eau non
dénommés ;

< Du point G2, suivre ce cours d'eau en aval sur 2,7 km pour atteindre le point H2
(589 668 ; 611 927), situé à sa confluence avec la rivière Bagwor ;

e Du point H2, suivre la rivière Bagwor en aval sur 3,4 km pour atteindre le point 12
(587 053 : 612 763), situé à sa confluence avec un cours d'eau non dénommé ;

+ Du point 12, suivre ce cours d'eau en amont sur 0,6 km pour atteindre le point J2
(587 197 ; 613 258), situé à sa confluence avec un affluent non dénommé;

° _ Du point J2, suivre la droite de gisement 304 degrés sur 2,7 km pour atieindre le
point K2 (584 936 : 614 783), situé à la confluence de deux cours d’eau non
dénommés ;

Du point K2, suivre ce cours d'eau en aval sur 2,0 km pour atteindre le point A2, dit

de base

Le bloc B ainsi circonscrit couvre une superficie de 5 947 ha {cinq mille neuf cent
quarante sept hectares)

ARTICLE 2. (1) Le domaine forestier ainsi délimité est affecté à la production-des bois
d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt
ainsi classée leurs droits d'usage portant sur la collecte des produits forestiers non
ligneux, le ramassage du bois de chauffage, et la chasse traditionnelle.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'approbation
du plan d'aménagement de l'UFA objet du présent décret conformément aux textes en
vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que

: conformément au plan d'aménagement visé à l'alinéa (3) ci-dessus, arrêté par le Ministre
chargé des Forêts. É

ARTICLE 3.-Le présent décret sera enregistré, puis publié au Journal Officiel en français
et en anglais./-

Yaoundé, le 09 J

,

PRÉSIDENCE « : FBLrau]
Vie.

CS

Æ

Î 140; 2086

À
FH REPUBLIC

00802"

PRESIDENCY

IN 2006
